Citation Nr: 9929802	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
neuropsychiatric residuals of brain trauma, to include post-
traumatic stress disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a seizure disorder. 

3.  Entitlement to an effective date earlier than May 12, 
1987, for a grant of service connection for disability due to 
transverse myelitis.

4.  Entitlement to benefits provided by 38 U.S.C.A. § 1151 
(formerly § 351) for disability due to transverse myelitis 
for the period of time prior to May 12, 1987. 

5.  Whether clear and unmistakable error was committed in 
rating actions dated prior to August 15, 1989, that denied 
entitlement to service connection for disability due to 
transverse myelitis.  

6.  Whether clear and unmistakable error was committed in 
rating actions prior to April 1993 that denied entitlement to 
service connection for post-traumatic stress disorder.

7.  Entitlement to a higher level of special monthly 
compensation.  

(The issue of entitlement to payment or reimbursement of the 
expenses associated with a pool heater will be addressed in a 
separate decision.) 


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The issues of entitlement to a rating in excess of 30 
percent for neuropsychiatric residuals of brain trauma, 
entitlement to a rating in excess of 20 percent for residuals 
of a seizure disorder, and entitlement to an effective date 
earlier than May 12, 1987, for a grant of service connection 
for disability due to transverse myelitis were addressed in a 
January 1992 Board remand.  Subsequent to this remand, 
service connection for post-traumatic stress disorder was 
granted by an April 1993 rating decision.  The RO included 
the disability resulting from post-traumatic stress disorder 
with the 30 percent rating for neuropsychiatric residuals of 
brain trauma.  Regulatory changes affecting the rating of 
psychiatric disorders enacted subsequent to the January 1992 
Remand have not been applied by the RO, and the issue of 
entitlement to an increased rating for the veteran's service-
connected psychiatric disability will thus be addressed in 
the remand attached to the end of this decision.  Sufficient 
development has been accomplished with respect to the two 
other issues that were before the Board in January 1992, and 
these issues will be adjudicated below.

As for the issues listed on the title page that were not 
before the Board in January 1992, the Board notes the it has 
considered the contention presented by the veteran's attorney 
that a claim for entitlement to benefits provided by 
38 U.S.C.A. § 1151 for disability due to transverse myelitis 
was pending prior to May 12, 1987, the effective date for a 
grant of service connection for such disability chosen by the 
RO.  (See February 13, 1997, letter from veteran's attorney).  
After reviewing the evidence of record, the Board concludes 
that such a claim was pending prior to May 12, 1987, and the 
RO upon remand will be requested to adjudicate the issue of 
entitlement to benefits provided by 38 U.S.C.A. § 1151 for 
disability due to transverse myelitis for the period of time 
prior to May 12, 1987.  To the extent that the arguments of 
the veteran's attorney in this regard were couched in terms 
of "clear and unmistakable error," the Board finds such 
argument to be misplaced, as this referral to the RO to 
consider this pending claim is not dependent on a finding of 
"clear and unmistakable error" in any prior adjudication.  

With regard to the issue of entitlement compensation under 
38 U.S.C.A. § 1151 for disability associated with transverse 
myelitis for the period of time beginning May 12, 1987, the 
RO has correctly found that given the fact that service 
connection has been granted for such disability, the claim 
for compensation for this disability under 38 U.S.C.A. § 1151 
for the period of time beginning May 12, 1987, is moot given 
the principle against "pyramiding," or compensating a 
claimant twice for the same disability.  See Brady v. Brown, 
4 Vet.App. 203, 206 (1993) 38 C.F.R. § 4.14 (1998).  The 
veteran's attorney agrees with this conclusion, as is 
reflected in his February 13, 1997, letter, and the Board 
thus finds the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for disability associated with transverse 
myelitis for the period of time beginning May 12, 1987, to be 
legally moot.  See Sabonis v. Brown, 6 Vet.App. 426, 430, 
(1994).  

It is also noted that adjudication of the special monthly 
compensation issue must be deferred due to the fact that it 
is "inextricably intertwined" with the issue of entitlement 
to an increased rating for neuropsychiatric residuals of 
brain trauma to the extent that the assignment of increased 
compensation for this disability could potentially warrant a 
higher level of special monthly compensation benefits.  See 
Harris v. Derwinski, 1 Vet.App. 180 (1991). 

Argument presented by the veteran's attorney in a statement 
dated in October 1996 appeared to raise the possibility of an 
intention to pursue the issue of clear and unmistakable error 
in a prior Board decision.  At the time of the October 1996 
statement, the controlling legal authority held that Board 
decisions could not be challenged on the grounds of clear and 
unmistakable error.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  However, as a result of a statute enacted during the 
pendency of the veteran's appeal, Board decisions may now be 
subject to revision on the grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  In view of 
this statutory change, the veteran and his attorney are 
hereby notified that if it is their intention to raise a 
motion concerning the issue of clear of unmistakable error in 
a prior Board decision, such a motion may be filed in 
accordance with the Board's Rules of Practice.  See 64 
Fed.Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1400-
1411 (1999)).   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues adjudicated in this 
decision has been obtained by the RO. 

2.  It is not shown that the veteran had one major seizure in 
the last six months or 2 major seizures in the last year; it 
is also not shown that the veteran suffers from 5 to 8 minor 
seizures each week.  

3.  A rating decision dated August 15, 1989, established May 
12, 1987, as the effective date for service connection for 
disability due to transverse myelitis; the applicable law and 
precedent do not provide for an effective date for the grant 
of service connection for such disability earlier than May 
12, 1987.  

4.  Rating actions denying entitlement to service connection 
for disability due to transverse myelitis prior to an August 
1989 rating decision did not involve incorrect application of 
the statutory or regulatory provisions extant at the time and 
were the product of a reasonable exercise of rating judgment 
given the relevant facts known at the time of those 
decisions; a review of the evidence before the RO at the time 
of the rating actions prior to August 1989 does not compel 
the conclusion that reasonable minds could only agree that 
entitlement to service connection for disability due to 
transverse myelitis was warranted on the basis of such 
evidence.   

5.  Rating actions denying entitlement to service connection 
for post-traumatic stress disorder prior April 1993 were not 
"final," and thus are not subject to review on the basis of 
clear and unmistakable error.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a seizure disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.124a, Diagnostic Codes (DC) 8910, 8911 (1998). 

2.  Entitlement to an effective date earlier than May 12, 
1987, for a grant of service for disability due to transverse 
myelitis, to include as a result of claimed clear and 
unmistakable error, is not warranted under the controlling 
legal criteria. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.105, 3.400(q) (1998). 

3.  The claim that clear and unmistakable error was committed 
in those portions of the August 1989 and September 1992 
rating decisions which denied entitlement to service 
connection for post-traumatic stress disorder is without 
legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. 3.105(a) (1998); Sabonis v. Brown, 6 Vet.App. 426, 
430, (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Increased Rating for a Seizure Disorder

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claim for an increased rating 
for a seizure disorder is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication that 
there are other records available that would be pertinent to 
the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability due to seizures is rated under the provisions of 
38 C.F.R. § 4.124a, DC 8910 and 8911.  Under these 
provisions, a 20 percent evaluation is warranted for at least 
one major seizure in the last two years; or at least two 
minor seizures in the last six months.  At least one major 
seizure in the last six months or two in the last year, or an 
average of five to eight minor seizures a week, warrants a 40 
percent disability rating.  

With the legal provisions recorded above in mind, the 
pertinent clinical and adjudicative history will be briefly 
summarized.  Service connection for a seizure disorder was 
granted by an October 1982 rating decision.  This decision 
assigned a rating for this disability of 20 percent effective 
from September 1980 and 10 percent effective from September 
1981.  Pertinent evidence of record at that time included 
service medical records documenting a jeep accident in March 
1970 in which the veteran sustained a cerebral contusion with 
diastatic sagittal and left coronal sutures.  The veteran was 
hospitalized thereafter with complaints of severe headaches, 
and he experienced several abortive seizures and one grand 
mal seizure one day during this hospitalization.  After 
anticonvulsant therapy, no further seizures were reported on 
reports from hospitalization in April and May 1970.  

Following separation from service, an October 1970 rating 
decision granted service connection for residuals of the in-
service brain trauma, but seizures were not included as part 
of such service-connected disability.  Pertinent post-service 
clinical evidence includes reports from a negative 
electroencephalogram completed in August 1976 and 
hospitalization from October 1980 to May 1982 for 
neurological testing and evaluation.  Reference was made in 
these records to the veteran having stopped taking Dilantin 
sometime after separation from service with no recurrence of 
seizure activity until September 1980, at which time he 
apparently had one seizure in his home and another while 
hospitalized.  The Dilantin was continued thereafter.  The 
hospitalization at that time also included admission to a VA 
Spinal Cord Injury Unit for treatment of increasing numbness 
and loss of strength in the lower extremities, with the 
eventual development of transverse myelitis manifested by 
such symptomatology as paraplegia, sensory loss, bowel and 
bladder paralysis and ventilatory failure.  The seizure 
disorder was said to not have been active during the 
hospitalization after the veteran was placed on Dilantin.  As 
a result of the recurrence of seizure activity, the 10 
percent rating for disability due to seizures was increased 
to 40 percent by a November 1983 rating decision.  

The 40 percent rating for disability due to seizures was 
continued until December 1984, at which time a rating 
decision reduced the rating to 20 percent.  This action 
followed an August 1984 examination at which time the veteran 
reported that his last grand mal seizure occurred three years 
previously and that he experienced approximately two 
"small" seizures each week.  The 20 percent rating has been 
confirmed and continued until the present time.  

The pertinent evidence dated after the December 1984 rating 
decision, while including lay statements submitted in 1988 
from persons purporting to have been eyewitness to the 
veteran having seizures, does not objectively demonstrate the 
recurrence of any significant seizure activity.  The 
veteran's history was recorded at the time of a July 1992 VA 
examination as including a "partial complex" seizure the 
week before the examination and a "tonic-clonic" seizure 
more than one year prior to the hospitalization.  The 
physician who conducted this examination found that the 
veteran's seizure disorder was well controlled by Dilantin.  
The most recent pertinent VA examination report dated in June 
1995 reflects the veteran reporting "very few" seizure over 
the previous six months.  He described these seizures as 
"mild," and stated that he had not had a large/grand mal 
seizure for long period of time.  The examination of the 
cranial  nerves and cerebellar system conducted at that time 
was negative.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that the report from the 
most recent VA examination conducted in June 1995 is the most 
probative evidence to consider in determining whether 
entitlement to a rating in excess of 20 percent for the 
seizure disorder is warranted.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In most relevant part, the most recent 
evidence reflects the veteran reporting only "very few" 
minor seizures for the previous six months and no large/grand 
mal seizures for a long period of time.  Thus, as the 
criteria for a rating in excess of 20 percent for disability 
due to seizures under DC 8910 and 89811 require at least one 
major seizure in the last six months or two in the last year, 
or an average of five to eight minor seizures a week, the 
Board concludes that entitlement to a rating in excess of 20 
percent for a seizure disorder is not warranted. 

In making the determination above, the Board has considered 
the pertinent clinical history and the arguments presented by 
and on behalf of the veteran contending that entitlement to 
an increased rating is warranted.  However, the Board finds 
the probative weight of this "positive" evidence to be 
overcome by the "negative" evidence contained in the report 
from the most recent VA examination discussed above, as this 
is the most probative evidence of record.  Francisco, 7 Vet. 
App. 55 (1994).  The Board notes also that while the veteran 
has severe service-connected disabilities, to include the 
loss of use of both lower extremities, the evidence does not 
reflect significant disability attributable solely to a 
seizure disorder.  Also considered by the Board were the 
provisions of 38 C.F.R. § 3.321(b)(1), which state that when 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent recent 
hospitalization nor marked interference with employment due 
solely to the veteran's service-connected seizure disorder is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


II  Transverse Myelitis/Earlier Effective Date/Clear and 
Unmistakable Error  

Unappealed rating actions are final.  38 U.S.C.A. § 7105.  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The effective date of a grant of service connection based on 
the receipt of new and material evidence after final 
adjudication shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q).

If the veteran wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet.App. 40, 44 (1993).  As stated 
by the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court):    

[M]erely to aver that there was [clear 
and unmistakable error] in a case is not 
sufficient to raise the issue.  Stated 
another way, while the magic incantation 
"clear and unmistakable" need not be 
recited in haec verba, to recite it does 
not suffice, in and of itself, to 
reasonably raise the issue.  It must 
always be remembered that [clear and 
unmistakable error] is a very specific 
and rare kind of "error."  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the results would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  

Id. at 43-44 (1993) (citing Russell v. Principi, 3 Vet.App. 
310, 313 (1992) (en banc)).  Additional relevant precedent is 
stated as follows:

[The] Court propounded a three-pronged 
test to determine whether [clear and 
unmistakable error] is present in a prior 
determination: (1) "[e]ither the correct 
facts, as they were known at the time, 
were not before the adjudicator (i.e., 
more than a simple disagreement as to how 
the facts were weighed or evaluated) or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied," (2) the error must be 
"undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell, 
3 Vet.App. at 313-14).  See also Degmetich v. Brown, 8 
Vet.App. 209 (1995).

Applying the legal provisions to the facts and argument of 
record, service-connection for disability due to transverse 
myelitis, after being denied in several final rating actions 
dated from 1981 to 1984 and by the Board in May 1985, was 
granted secondary to service-connected residuals of brain 
trauma by an August 1989 rating decision.  The effective date 
assigned for this disability was May 12, 1987, or the date of 
receipt of the veteran's claim to reopen the claim for 
service connection for transverse myelitis following the May 
1985 Board decision.  The critical "new" and "material" 
evidence received by the RO at the time of the August 1989 
rating decision were statements from private physicians dated 
in December 1988 and February 1989 etiologically linking the 
veteran's transverse myelitis to service-connected residuals 
of brain trauma.  

It is emphasized that the private clinical "nexus" evidence 
discussed above, in contrast to the reports from the first 
clinical evidence of transverse myelitis shown in the reports 
from hospitalization from 1980 and 1982 discussed in the 
previous section which were of record at the time of the 
prior adjudications, were not available for review in any 
adjudication prior to August 1989.  Thus, there is no 
evidence of record to support the bases for the claimed clear 
and unmistakable presented by the veteran's attorney in his 
October 1996 statement.  First, contrary to his assertion 
contained in the October 1996 statement, the new and material 
evidence relied upon by the RO in the August 1989 rating 
decision was not contained in the clinical records describing 
treatment for transverse myelitis beginning in 1980, as it 
was the "nexus" evidence contained in the 1988 and 1989 
private clinical evidence that was critical to the grant of 
service connection.  This "nexus" evidence was not of 
record prior to the August 1989 rating decision.  Moreover, 
the contention with regard to the clinical records describing 
treatment for transverse myelitis beginning in 1980 being in 
the "possession of" the VA but not considered in the rating 
actions that denied entitlement to service connection for 
transverse myelitis prior to August 1989 is not supported by 
the record, as citations to and consideration of such 
evidence is documented in the pertinent pre-August 1989 
rating actions.  

As the claim for an earlier effective date for entitlement to 
service connection for disability due to transverse myelitis 
must fail under the analysis outlined above, the controlling 
legal authority are the provisions regarding the effective 
date for grants of service connection based on the submission 
of new and material evidence.  Under these provisions, as 
noted above, the effective date of a grant of service 
connection based on the receipt of new and material evidence 
after final adjudication shall be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  In the instant 
case, the claim to reopen the prior denial of the claims for 
service connection for the disabilities in the left lower 
extremity was received at the RO on May 12, 1987.  Thus, as 
the governing legal authority does not provide for the 
assignment of an effective date prior to the date that the 
claim to reopen the veteran's case was received at the RO, an 
effective date prior to that which was chosen by the RO 
cannot be assigned.  


III  Post-traumatic stress disorder/Clear and Unmistakable 
Error  

Service connection for post-traumatic stress disorder was 
denied by August 1989 and September 1992 rating decisions.  
An April 1993 rating decision granted service connection for 
post-traumatic stress disorder, and included disability 
resulting from this condition in the rating assigned for 
residuals of the in-service brain trauma.  A January 1992 
Board decision held, contrary to the conclusion of the RO, 
that a timely substantive appeal of the August 1989 denial of 
entitlement to service connection for post-traumatic stress 
disorder had been filed by the veteran.  Thus, the August 
1989 rating decision was not a "final" decision subject to 
attack on the basis of clear and unmistakable error as 
provided by 38 C.F.R. § 3.105(a).  In addition, the April 
1993 rating decision was promulgated within the time period 
for which an appeal may have been perfected to the Board 
following the September 1992 rating action pursuant to the 
provisions of 38 U.S.C.A. § 7105 (West 1991).  Thus, the 
September 1992 rating decision was also not a "final" 
decision.  There is of record no other "final" decision 
denying entitlement to service connection for post-traumatic 
stress disorder, and the Board thus finds the claim for clear 
and unmistakable error in the rating decisions prior to April 
1993 that denied entitlement to service connection for post-
traumatic stress disorder to be without legal merit.  
Sabonis, 6 Vet.App. at 426.  

The Board notes that to the extent the argument of the 
veteran or his attorney may be construed as a claim for 
entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder, the RO 
did not specifically address this claim.  Initial review of 
such a claim by the Board could potentially result in 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393; O.G.C. Precedents 6-92 and 16-92, 57 Fed.Reg. 49744 
and 49747 (1992).  Accordingly, the Board's adjudication has 
been limited to the analysis contained in the previous 
paragraph.  It is noted in this regard, however, that 
disability due to post-traumatic stress disorder is rated 
under the same criteria as that associated with the 
neuropsychiatric residuals of the in-service brain trauma.  
See 38 C.F.R. § 4.132 (1995), § 4.130 (1997).  Thus, an award 
of increased compensation for post-traumatic stress disorder 
based on the assignment of an earlier effective date for this 
disability could only be granted if it was determined that 
such action would not violate the principle against 
"pyramiding," or the employment of the Ratings Schedule as 
a vehicle for compensating a claimant twice (or more) for the 
same symptomatology.  38 C.F.R. § 4.14 (1995); Brady v. 
Brown, 4 Vet.App. 203, 206 (1993).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a seizure disorder is denied.   

Entitlement to an effective date earlier than May 12, 1987, 
for a grant of service connection for disability due to 
transverse myelitis is denied.

The claim that clear and unmistakable error was committed in 
rating actions dated prior to August 15, 1989, that denied 
entitlement to service connection for disability due to 
transverse myelitis is denied.   

The claim that clear and unmistakable error was committed in 
rating actions dated prior to April 1993 which denied 
entitlement to service connection for post-traumatic stress 
disorder is without legal merit and is accordingly denied as 
a matter of law.  


REMAND

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were changed.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996), (codified at 38 C.F.R. §§ 
4.125- 4.130 (1997)).  In order to avoid the potential 
prejudice to the veteran which could result from the initial 
application of these provisions by the Board, the RO upon 
remand will be requested to apply the revised criteria in its 
adjudication of the claim for an increased rating for the 
service-connected neuropsychiatric residuals of brain trauma.  
Similarly, the RO will be requested to adjudicate the issue, 
as discussed in the Introduction, of the pending claim for 
entitlement to benefits provided by 38 U.S.C.A. § 1151 for 
disability due to transverse myelitis for the period of time 
prior to May 12, 1987, so as to avoid any prejudice to the 
veteran which could result from initial adjudication of this 
issue by the Board.  This is a well grounded claim for an 
increase.

Finally, as the adjudication of the claim for an increased 
rating for the service-connected psychiatric disability could 
affect the adjudication of the issue of entitlement to a 
higher level of special monthly compensation, the RO will be 
requested to readjudicate this issue upon remand.   

The veteran and his representative are notified that they may 
submit such additional argument/evidence as they desire 
during the course of the development undertaken herein.

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran is to be afforded a VA 
psychiatric examination to assess the 
severity of the residuals attributable to 
the brain trauma, to include those 
associated with anxiety and post-
traumatic stress disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the revised psychiatric rating criteria 
should be provided to the examiner for 
review prior to the examination.  After 
reviewing the claims folder and examining 
the veteran, the examiner is also 
requested to enter an opinion as to the 
degree of social and 
industrial/occupational impairment caused 
by the service connected psychiatric 
disorder.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, to include a full explanation 
of its meaning. 

2.  The claims file is to be provided to 
an appropriate physician who, based on a 
review of the pertinent evidence of 
record contained therein, is to express 
an opinion as to whether there is any 
clinical evidence to support the 
veteran's contention that disability due 
to transverse myelitis, to include 
paraplegia, is the result of a spinal tap 
performed at the Wade Park VA medical 
facility in 1980.  If the examiner 
concludes that there is evidence that the 
veteran developed disability as a result 
of such treatment, the opinion should 
specifically identify the clinical 
record(s) that document such a 
conclusion.  

3.  After completion of the development 
requested above, the claim for an 
increased rating for the service-
connected psychiatric disability should 
be adjudicated by the RO, with 
consideration to both the old and revised 
criteria for rating psychiatric 
disability.  

4.  The RO is to adjudicate the claim for 
entitlement to benefits provided by 
38 U.S.C.A. § 1151 for disability due to 
transfer myelitis for the period of time 
prior to May 12, 1987.  It should be 
emphasized that "fault" or medical 
"negligence" is not at issue.  See 
Brown v. Gardner, 513 U.S. 115, 115 S. 
Ct. 552 (1994).

5.  Following completion of the 
development requested above, the RO is to 
adjudicate the claim for a higher level 
of special monthly compensation.  This 
adjudication should reflect consideration 
of any increased compensation accruing to 
the veteran as a result of the 
development conducted above. 

6.  To the extend that at the 
adjudication above does not result in a 
complete grant of all benefits sought in 
connection with the claims addressed by 
this remand, the veteran and his attorney 
should be issued a supplemental statement 
of the case, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review. 

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

